Holmes, J.,
concurring. I concur in this opinion, but do so with some hesitation. This hesitation comes about because for quite a number of years I have viewed the teacher tenure laws of the state similarly as did a number of the Courts of Appeals which have considered such laws as they relate to teacher qualification and entitlement to continuing contracts. It had been my view, and that of what appears to be a majority of our appellate courts, that an individual who possesses multiple teaching certificates, of which at least one is a professional certificate and at least one is a provisional certificate, must possess the professional certificate in the area in which he is employed in order to be tenured. Conversely, it was not my *280thought that the requirement of being “qualified as to certification” could be satisfied by possessing the professional certificate in any teaching area, and not necessarily in the area in which the individual is employed. Accordingly, see Majoewsky v. Indian Hill Exempted Village School Dist. Bd. of Edn. (Ct. App. Hamilton Co. September 8, 1975), case No. C74-527, unreported; State, ex rel. Tucker, v. Northridge Local School Dist. Bd. of Edn. (Ct. App. Licking Co. March 29, 1979), case No. 2552, unreported (Dowd, J., dissenting); Wieging v. Bd. of Education (1977), 55 Ohio App. 2d 110; and the Court of Appeals’ decision in this matter, State, ex rel. Voss, v. Northwest Local Bd. of Edn., and the Courts of Appeals’ decisions in Woodrum v. Rolling Hills Bd. of Edn., and State, ex rel. Peet, v. Westerville City School Dist. Bd. of Edn., both decided by this court this date.
Admittedly, there have been markedly divergent views in this area of judicial determination. A number of Courts of Appeals, reviewing the specific and related issues of teacher tenure, have determined that a teacher may combine certification in one area with service in another area in order to satisfy both the service and certification requirements of the teacher tenure laws. See, State, ex rel. Haskins, v. Union Scioto Bd. of Edn. (Ct. App. Ross Co. July 20, 1974), case No. 595, unreported; Krolopp v. Bd. of Education (1974), 47 Ohio App. 2d 208; and Rorabaugh v. Grand Valley Local School Dist. Bd. of Edn. (Ct. App. Ashtabula Co. June 26, 1978), case No. 933, unreported.
Here, there are, as in many determinations rendered by this court, policy considerations which must be reviewed in conjunction with the specific statutory requirements. In a review of such policy considerations, there can be little doubt that there has been shown reasonable support for both positions. However, it is my view that this court is now pronouncing a reasonable interpretation of these sections of law.
Those who have taken the position that a teacher may not obtain tenure unless he or she is employed within the field for which he or she has been issued a professional, permanent or life certificate primarily hold such view on the basis that tenure laws are not only for the provision of continuity to *281teachers’ employment, but, more importantly, insure that teachers are competent in their field of employment.
An example of this position may be found in the appellee’s brief in this cause, as follows:
“The pm-poses of the Teacher Tenure Act or more specifically the requirement found in Section 3319.11 Ohio Revised Code that a teacher be ‘qualified as to certification’ before being deemed eligible for continuing service status, are not served by an interpretation of that requirement which would permit a teacher to become eligible for continuing service status by obtaining a professional certificate in a field or subject which the teacher is not, and has never been, employed.***”
Also, it is stated by those opposing cross-certification that it removes incentive for a teacher to obtain additional training in the area in which he teaches.
On the other side of this issue relating to teacher tenure, those who advocate cross-certification propose a number of policy arguments in favor of such an interpretation of the applicable Ohio laws. First, it is argued that the aim of the teacher tenure law is not to secure absolute permanence of tenure to teachers eligible for continuing service status, but to afford them continuity of service and at the same time to provide orderly procedure for the termination or suspension of such contract. State, ex rel. Weekley, v. Young (1943), 141 Ohio St. 260, 264; 48 Ohio Jurisprudence 2d 840 (Part 1), Schools, Section 121. Such legislation resembles a civil service law, and it has uniformly been upheld both generally and as against the contention that it interfered with freedom of contract. State, ex rel. Bishop, v. Bd. of Edn. (1942), 139 Ohio St. 427. Also, in view of its manifest purpose, this court has held that this legislation should be liberally construed in favor of the teachers, who constitute the class designated as its primary beneficiary. State, ex rel. Bishop, v. Bd. of Edn., supra, at 439. The dispute presently being discussed as to whether cross-certification is statutorily permissible arises from the fact that such is not specifically set forth within the applicable section of law, R. C. 3319.11. Therefore, applying the appropriate statutory construction as previously pronounced by this court, *282this section, in pari materia with other applicable sections, must be interpreted in favor of the teachers.
Further, it is argued that if cross-certification is adopted by this court, there will be much greater mobility in the educational system. Teachers who are eligible for tenure would be willing to move to positions in fields where they have provisional certificates but not professional certification.
Also, it is argued that if cross-certification be rejected, it will be interpreted as a decision that the teacher receive tenure in a specific position, rather than tenure in the school system as a teacher. The majority of cases which have considered the question of whether R. C. 3319.11 establishes tenure in a school system or in a particular position have denied the granting of tenure in a particular position. State, ex rel. Saltsman, v. Burton (1952), 156 Ohio St. 537, and State, ex rel. Saltsman, v. Burton (1950), 154 Ohio St. 262 (no tenure as superintendent); State, ex rel. Frank, v. Meigs County Bd. of Edn. (1942), 140 Ohio St. 381 (no tenure as assistant superintendent); Ross v. Bd. of Education (1977), 52 Ohio App. 2d 28 (no tenure as principal); Krolopp v. Bd. of Education, supra (47 Ohio App. 2d 208), at 211 (no tenure as guidance counselor).
Further, in support of the position that R. C. 3319.11 allows for cross-certification and tenure of a teacher within the school system rather than solely within a specific position, is the application of R. C. 3319.01, which section in effect provides for the mobility of teachers within the school district by permitting the superintendent to assign a teacher to any position in which the teacher is certified. This means, of course, an assignment within the area of professional certification or within the area of provisional certification.
Parenthetically, I might state that the prior pronouncement of this court in State, ex rel. Gandy, v. Bd. of Edn. (1971), 26 Ohio St. 2d 115, is not supportive of this latter proposition, in that the continuing contract was upheld where the facts show only that the teacher was unqualifiedly reemployed in the field for which he held a professional teaching certificate. The conclusion of this court in that case arguably rejects cross-certification.
Lastly, and in my view very importantly, those in support of cross-certification call to our attention that we are discuss*283ing the eligibility of a teacher to be granted a continuing contract when such teacher has acquired proper teaching service and certification. Conversely, we are not discussing a mandate to boards of education to hire teachers contrary to their allowable exercise of discretion.
A teacher only becomes eligible for tenure in the first instance if he or she has been hired three out of the last five years in the district, or, in the instance of a teacher previously attaining continuing contract status elsewhere, hired for two years in the district.
Secondly, the fact that the teacher has become eligible for continuing contract status does not ipso facto place that teacher under contract with the board in the school district. The board is under no legal duty to hire this teacher merely because of the teacher’s eligibility for tenure. The board has further options. Even though an eligible teacher is recommended for further and continuing employment, the board, by a three-fourths vote, may reject the recommendation. Also, in the instance of a teacher not previously tenured, the superintendent may recommend the employment under a limited two-year contract provided appropriate notice and reasons for professional improvement be given to the teacher. Such teacher may thereafter be terminated at the end of such contract by the giving of appropriate notice.
Upon a review of all of the policy considerations presented, the weight in favor of carrying out the reasonable intent and purpose of these related statutes rests with those who favor combining the appropriate certification with the required teaching employment in any field. Therefore, I concur with the majority in this opinion.
Corrigan, J., concurs in the foregoing concurring opinion.